                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE               )
COMMISSION,                           )
                                      )
                Plaintiff,            )   CIVIL ACTION NO.
                                      )   12-11669-DPW
                                      )
     v.                               )
                                      )
                                      )
JONATHAN MORRONE,                     )
                                      )
                Defendant.            )


           FINAL JUDGMENT AS TO DEFENDANT JONATHAN MORRONE
                          September 6, 2019

     WHEREAS, Plaintiff Securities and Exchange Commission

(“Commission”) filed a Complaint, and defendant Jonathan Morrone

(“Morrone”) answered the Complaint; WHEREAS, the Commission

moved for summary judgment on its claims against Morrone, and

the parties thereafter briefed and argued this motion; and

     WHEREAS, the Court has issued a Memorandum and Order

granting the Commission’s motion for summary judgment against

Morrone:

                                 I.

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

Morrone is permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange
Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using

any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange,

in connection with the purchase or sale of any security:

       (a)   to employ any device, scheme, or artifice to defraud;

       (b)   to make any untrue statement of a material fact or to

             omit to state a material fact Necessary in order to

             make the statements made, in the light of the

             circumstances under which they were made, not

             misleading; or

       (c)   to engage in any act, practice, or course of business

             which operates or would operate as a fraud or deceit

             upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Morrone’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Morrone or with anyone described in

(a).

                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

                                   2
Defendant Morrone is permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

       (a)   to employ any device, scheme, or artifice to defraud;

             or

       (b)   to engage in any transaction, practice, or course of

             business which operates or would operate as a fraud or

             deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Morrone’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Morrone or with anyone described in

(a).

                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Morrone is permanently restrained and enjoined from

violating Section 5 of the Securities Act [15 U.S.C. § 77e] by,



                                   3
directly or indirectly, in the absence of any applicable

exemption:

     (a)     Unless a registration statement is in effect as to a

             security, making use of any means or instruments of

             transportation or communication in interstate commerce

             or of the mails to sell such security through the use

             or medium of any prospectus or otherwise;

     (b)     Unless a registration statement is in effect as to a

             security, carrying or causing to be carried through

             the mails or in interstate commerce, by any means or

             instruments of transportation, any such security for

             the purpose of sale or for delivery after sale; or

     (c)     Making use of any means or instruments of

             transportation or communication in interstate commerce

             or of the mails to offer to sell or offer to buy

             through the use or medium of any prospectus or

             otherwise any security, unless a registration

             statement has been filed with the Commission as to

             such security, or while the registration statement is

             the subject of a refusal order or stop order or (prior

             to the effective date of the registration statement)

             any public proceeding or examination under Section 8

             of the Securities Act [15 U.S.C. § 77h].



                                   4
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Morrone’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Morrone or with anyone described in

(a).

                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Morrone is permanently restrained and enjoined from

violating Section 15(a) of the Securities Exchange Act of 1934

(the "Exchange Act") [15 U.S.C. § 78o(a)], by using the mails,

or any means or instrumentality of interstate commerce, to

effect transactions in, or to induce or attempt to induce the

purchase or sale of, securities without being registered as a

broker or dealer or associated with a registered broker or

dealer in accordance with Section 15(b) of the Exchange Act, 15

U.S.C.§ 78o(b).

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Morrone’s officers, agents, servants, employees,

                                  5
and attorneys; and (b) other persons in active concert or

participation with Defendant Morrone or with anyone described in

(a).

                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Morrone is liable for disgorgement of $607,928.42,

representing profits gained from his unlawful conduct, together

with prejudgment interest thereon in the amount of $183,104.40,

for a total of $791,032.82.   Defendant shall satisfy this

obligation by paying $791,032.82 to the Commission within 14

days after entry of this Final Judgment.

       Defendant Morrone may transmit payment electronically to

the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.    Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Commission, which shall be

delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Jonathan Morrone as


                                  6
a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

Commission’s counsel in this action.   By making this payment,

Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be

returned to Defendant.

     The Commission shall hold the funds (collectively, the

“Fund”) and may propose a plan to distribute the Fund subject to

the Court’s approval.    The Court shall retain jurisdiction over

the administration of any distribution of the Fund.   If the

Commission staff determines that the Fund will not be

distributed, the Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

     The Commission may enforce the Court’s judgment for

disgorgement and prejudgment interest by moving for civil

contempt (and/or through other collection procedures authorized

by law) at any time after 14 days following entry of this Final

Judgment.   Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

                                 VI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Morrone shall pay a civil penalty in the amount of $607,928.42

                                  7
to the Commission pursuant to Section 20(d) of the Securities

Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Securities

Exchange Act [15 U.S.C. § 78u(d)(3)].    Defendant Morrone shall

make this payment within 14 days after entry of this Final

Judgment.

     Defendant Morrone may transmit payment electronically to

the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.   Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant Morrone may

also pay by certified check, bank cashier’s check, or United

States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Jonathan Morrone as

a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant Morrone shall simultaneously transmit photocopies

of evidence of payment and case identifying information to the

Commission’s counsel in this action.    By making this payment,

Defendant Morrone relinquishes all legal and equitable right,


                                8
title, and interest in such funds and no part of the funds shall

be returned to Defendant.   The Commission shall send the funds

paid pursuant to this Final Judgment to the United States

Treasury. Defendant Morrone shall pay post-judgment interest on

any delinquent amounts pursuant to 28 USC § 1961.

                               VII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)]

and Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)],

Defendant Morrone is prohibited from acting as an officer or

director of any issuer that has a class of securities registered

pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or

that is required to file reports pursuant to Section 15(d) of

the Exchange Act [15 U.S.C. § 78o(d)].

                               VIII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this Final Judgment.




                              /s/ Douglas P. Woodlock_________
                              DOUGLAS P. WOODLOCK
                              UNITED STATES DISTRICT JUDGE




                                 9
